DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the biasing members" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this is presumed to refer to the “biasing means” in lines 13-14.
Claims 2-9 are indefinite by virtue of their dependency on indefinite base claim 1.
Regarding claim 10, the claim recites “moving the linkage rod including a linkage assembly attached to the specimen bag adjacent an opening of the specimen bag”.  It is unclear whether the phrase “adjacent an opening of the specimen bag” refers to the “linkage rod” such that the linkage rod is moved adjacent an opening of the specimen bag, or whether the phrase “adjacent an opening of the specimen bag” refers to the “linkage assembly” such that the linkage assembly is moved adjacent an opening of the specimen bag, therefore rendering the claim indefinite.  
Regarding claim 10, the claim recites “an opening (in/of) the specimen bag” in both lines 11 and 13.  It is unclear whether the recitation in line 13 refers to the same opening as introduced in line 11 or to a different and separate opening, therefore rendering the claim indefinite.
Claims 11-12 are indefinite by virtue of their dependency on indefinite base claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0221588 to Hollis et al. (hereinafter “Hollis”).
Regarding claim 10, Hollis discloses (see abstract; Figs. 1-9; and [0019]-[0027]) a method (see at least [0021]) comprising: introducing a tubular body (“trocar”, [0021]) of a specimen retrieval device (device 10) through a body opening into a body cavity (see [0021]); introducing an inner shaft (20, Fig. 1) having a proximal portion (near 20, Fig. 1) and a distal portion (near cross-section line “3”, Fig. 1) through a longitudinal bore of the tubular body (see [0021]); introducing a linkage rod (40) having a proximal portion (connected to 42, Fig. 3) and a distal portion (connected to 50, Fig. 3) through the longitudinal bore of the tubular body (see Fig. 3 and [0020]-[0021]); moving the inner shaft including a support member (string 70) within the longitudinal bore of the tubular body to position a specimen bag (60) supported on the support member within the body cavity (see Figs. 2-6); placing a tissue specimen into the specimen bag through an opening in the specimen bag (see [0021]); moving the linkage rod including a linkage assembly (loops 50) attached to the specimen bag (as shown in Figs. 2/9) adjacent an opening of the specimen bag to permit biasing members (62) connecting the linkage assembly to a band (60) adjacent the opening of the specimen bag to close the opening of the specimen bag within the body cavity (see Figs. 2, 5-7, & 9 and [0020]-[0021]) ; and removing the specimen retrieval device from the body cavity (see [0021]).  
Regarding claim 12, Hollis discloses moving the linkage rod occurs by proximally pulling the linkage rod (see Figs. 6-7 and [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis in view of US 5,143,082 to Kindberg et al. (hereinafter “Kindberg”).
Hollis discloses the invention substantially as claimed as discussed above, however, with respect to claim 11, Hollis fails to specifically disclose breaking up the tissue specimen in the specimen bag prior to removing the specimen retrieval device from the body cavity.  Kindberg discloses a device and method for removing tissue from the body (see abstract) comprising a device 10 having a bag 15 (Fig. 1), .


Allowable Subject Matter

Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 1, the claim invokes 112(f) by using the term “biasing means” (also claimed as “biasing members”, see the 112 rejection above).  The corresponding structure in the specification for performing the claimed function of “biasing” is a “torsion spring” (see [0010]/[0045] of Applicant’s specification).  The prior art of record, alone or in combination, fails to teach, suggest, or disclose, inter alia, a specimen retrieval device as claimed comprising a linkage assembly including a linkage rod and a pair of linkage bars extending therefrom, the linkage bars attached to a band of a specimen bag by the torsion springs which are rotatable around an axis transverse to the specimen bag, the torsion spring pivoting the band adjacent a portion of the opening to close the opening when the linkage rod is moved.  For example, US 20080234696 to Taylor discloses a device similar to that as claimed, including the use of torsion springs (see [0081]), but the torsion springs are not disposed on a pair of linkage bars attached to a linkage rod at a connection point to a specimen bag band to rotate about an axis transverse to the specimen bag to pivot the band.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892 Notice of References cited for additional prior art of record, which cites references which all disclose devices having specimen retrieval bags which are manipulatable by a delivery device to a closed position to capture and withdraw a tissue specimen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771